Case: 2:19-cv-02196-ALM-EPD Doc #: 109 Filed: 07/02/20 Page: 1 of 2 PAGEID #: 1645




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

URSULA MCGLONE, et al.,

              Plaintiffs,

                                                Case No. 2:19-cv-2196
                                                Chief Judge Algenon L. Marbley
       v.                                       Chief Magistrate Judge Elizabeth P. Deavers


CENTRUS ENERGY CORP.,
et al.,

              Defendants.

                                             ORDER

        Plaintiffs are DIRECTED to file a Sur-Reply to the Reply filed by the Ohio Department

of Health (“ODH”) on May 15, 2020 (ECF 103), in support of its Motion to Quash (ECF 89), on

or before JULY 13, 2020. Plaintiffs shall limit their discussion to responding to the following

argument set forth by ODH:

       ODH is not blocking Plaintiffs’ expert from studying the OCISS data. Access to
       OCISS data is provided in the secure (non-public access) Ohio Public Health
       Information Warehouse to researchers who obtain ODH Institutional Review Board
       (“IRB”) approval. Upon approval, the researcher would be bound by a Data Use
       Agreement that incorporates the Disclosure Limitation Standard.

       The Plaintiffs’ expert, with IRB approval, would have full access to the OCISS
       cancer data which can be categorized, sorted and manipulated in any manner that
       is within the scope of the IRB protocol. However, before any results of the research
       can be published, Plaintiffs’ expert would be required to apply the Disclosure
       Limitation Standard to determine if PHI is present. At that point, if Plaintiffs
       determine that they require PHI for the litigation, a protective order can be narrowly
       tailored to meet the identified need.
       ODH has explained the process and the necessary steps that the Plaintiffs must complete
       to conduct research in the OCISS data base through the IRB process. To date there has
       not been an application submitted to the IRB.
(ECF No, 103, at pp. 6-7.)
Case: 2:19-cv-02196-ALM-EPD Doc #: 109 Filed: 07/02/20 Page: 2 of 2 PAGEID #: 1646




      The Sur-Reply shall not exceed five pages in length.

                    IT IS SO ORDERED.



                                           /s/ Elizabeth A. Preston Deavers______
      DATED: July 2, 2020                  ELIZABETH A. PRESTON DEAVERS
                                           CHIEF UNITED STATES MAGISTRATE JUDGE




                                                  2
